 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352Demolition Workers Union Local 95, AFLŒCIO and Mackroyce Dismantling, Ltd.  Case 29ŒCBŒ10362    December 21, 1999 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On February 17, 1999, Administrative Law Judge Margaret M. Kern issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the Intervenor, the New York City Demolition Contractors™ Association, Inc., filed cross-exceptions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross-exceptions, and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified and set forth in full below.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, Demolition Workers Union Local 95, AFLŒCIO, Bronx, New York, its officers, agents, and repre-sentatives, shall                                                             d.                                                           1 No party has excepted to the judge™s findings that the Respondent violated Sec. 8(b)(3) of the Act by: (1) failing to execute the collective-bargaining agreement between the Respondent and Charging Party Mackroyce Dismantling (Mackroyce); and (2) picketing a Mackroyce jobsite in order to force Mackroyce to renegotiate the terms of the collective-bargaining agreement previously agreed to by the Respon-dent. 2 The Respondent excepts to the judge™s finding that Mackroyce ﬁhas been making fringe benefit contributionsﬂ since its execution of the collective-bargaining agreement, to the extent it implies that Mack-royce has been making timely fringe benefit contributions under the agreement.  We find merit in this exception.  Mackroyce™s president Peter D™Agostino, testified that it is behind ﬁover two monthsﬂ in pay-ments to the union fringe benefit funds.  3 We have deleted the general injunctive ﬁlike or relatedﬂ language from the recommended Order because no violation of Sec. 8(b)(1)(A) has been found, and Sec. 8(b)(1)(A) is not a derivative violation of an 8(b)(3) violation.  California Nurses Assn. (Alta Bates Medical Center), 326 NLRB 1362 fn. 1 (1998).  In addition, we do not adopt pars. 2(b) and (c) of the judge™s recommended Order, providing for a make-whole remedy for unit employees employed by Mackroyce, as a result of the Respondent™s unlawful failure to execute the contract and subsequent picketing.  In this regard, we note, inter alia, that neither the General Counsel nor the Charging Party has requested a make-whole remedy.  We have also substituted a new notice reflecting these modifications.   In agreeing that a make-whole remedy is not appropriate for the Re-spondent™s violations of Sec. 8(b)(3), Member Liebman relies on Painters (Northern California Drywall Assn.), 326 NLRB 1074 (1998) (Board did not adopt judge™s recommended Order requiring union to make whole bargaining unit employees for losses suffered by reason of union™s failure to honor and abide by collective-bargaining agreement); Service Workers, Local 427, Teamsters (Edward D. Sultan Co.), 223 NLRB 1342 (1976) (Board did not adopt judge™s recommended Order requiring union to make whole bargaining unit employees for losses suffered by reason of the union™s 8(b)(3) violations, including its re-fusal to sign agreed-upon contract and its causing a strike), enfd. 95 LRRM 2985 (9th Cir. 1977).  1. Cease and desist from  (a) Failing and refusing to sign the collective-bargaining agreement between the Union and Mackroyce Dismantling, Ltd. (b) Picketing Mackroyce at any location where it con-ducts business in order to compel Mackroyce to renego-tiate the terms of the collective-bargaining agreement. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, execute the collective-bargaining agreement agreed to by the Union and Mackroyce Dismantling, Lt(b) Within 14 days after service by the Region, post at its business office and meeting hall copies of the attached notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region 29, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees and members are customarily posted.  Reasonable steps shall be taken to ensure that the notices are not altered, de-faced, or covered by any other material. (c) Within 14 days after service by the Region, mail a copy of the attached notice marked ﬁAppendixﬂ to all of its members who were employed by Mackroyce Disman-tling, Ltd. at any of its locations and jobsites since Au-gust 17, 1997.  The notice shall be mailed to the last known address of each such member after being signed by the Respondent™s authorized representative. (d) Sign and return to the Regional Director copies of the notice for posting by Mackroyce Dismantling, Ltd., if willing, at all places where notices to employees are cus-tomarily posted.  (e) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.    APPENDIX NOTICE TO MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.   4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 330 NLRB No. 49  DEMOLITION WORKERS LOCAL 95 353WE WILL NOT fail or refuse to sign the collective-
bargaining agreement agreed to by us and Mackroyce 
Dismantling, Ltd. 
WE WILL NOT engage in picketing of Mackroyce Dis-
mantling, Ltd. in an effort 
to compel Mackroyce Disman-
tling, Ltd. to renegotiate the terms of the collective-
bargaining agreement agreed to by us and Mackroyce 
Dismantling, Ltd. 
WE WILL, on request, execute the collective-bargaining 
agreement negotiated and agreed
 to by us and Mackroyce 
Dismantling, Ltd. 
 DEMOLITION WORKERS UNION 
LOCAL 95, AFLŒCIO 
Richard Bock, Esq.,
 for the General Counsel.
 Andrew A. Gorlich, Esq. 
and Barbara S. Mehlsack, Esq.,
 for the 
Respondent. Irwin M. Echtman, Esq. 
and David Etkind, Esq., 
for the Charg-
ing Party. 
DECISION STATEMENT OF THE 
CASE MARGARET M. K
ERN, Administrative Law Judge.  This case 
was tried before me on April 21,
 June 2 and 3, 1998, in Brook-
lyn and New York, New York.  The complaint, which issued on 
December 31, 1997,
1 is based on an unfair labor practice charge 
filed by Mackroyce Dismantling, Ltd. (Mackroyce) on October 
23 against the Demolition Workers Union Local 95, AFLŒCIO 
(Respondent or Local 95).  
It is alleged that since on or
 about August 16 Respondent has 
failed and refused to execute a collective-bargaining agreement 
that was reached between Res
pondent and the New York City 
Demolition Contractors™ Associati
on (the Association) and to 
which Mackroyce agreed to be bound.  It is further alleged that 
on October 21, Respondent engaged in a strike and picketing at 
a Mackroyce jobsite in order to compel Mackroyce to renegoti-
ate terms of the agreement previously reached.  By these ac-
tions, the General Counsel avers that Respondent violated Sec-
tion 8(b)(3) of the Act.  Respondent does not dispute that it has 
failed to execute the collective-bargaining agreement and that it 

engaged in the strike and picke
ting.  It defends its actions on 
the ground that a final, complete agreement was never reached.  
Alternatively, Respondent argue
s that the agreement was nego-
tiated by an agent acting outside the scope of her authority.  

Respondent also argues that the agreement is an illegal mem-
bers-only contract and contai
ns an unlawful union-security 
clause, both of which provisions render the agreement unen-

forceable. 
For the reasons set forth here, I find that Respondent has 
unlawfully failed and refused to execute the terms of the 
agreed-upon collective-bargaining agreement in violation of 
Section 8(b)(3).  I further find 
that Respondent vi
olated Section 
8(b)(3) by engaging in a strike and picketing in order to compel 
Mackroyce to renegotiate the terms of that agreement. 
                                                          
                                                           
1 Unless indicated otherwise, all dates referred to here relate to the 
year 1997. 
On the entire record,
2 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent admits, and I find, 
that Mackroyce is an em-
ployer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act.  
II. LABOR ORGANIZATION STATUS
 Respondent admits, and I find, th
at it is a labor organization 
within the meaning of Section 2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES
 A. Background  
The Association is composed 
of construction industry em-
ployers engaged in the demolition business in New York City 
and has been in existence for about 20 years.  Respondent has 
represented employees in this 
industry for at least the same 
period of time.  One function of the Association is to negotiate 
collective-bargaining agreements on behalf of employers in the 
industry with Respondent.  The most recent collective-
bargaining agreement was effective July 1, 1993, to June 30, 
1997.  On February 15, 1995, Peter D™Agostino, president of 
Mackroyce, executed the 1993Œ1997 agreement.  This was the 
first collective-bargaining agreement between Mackroyce and 
Respondent. 3 Christine McKenna became the president and business man-
ager of Respondent in 1993.  In April 1996, Respondent affili-
ated with the Laborers International Union of North America 
(International) and with its s
ubordinate body, the Mason Ten-
ders District Council of Greater New York (the Mason Ten-
ders).  Since January 1994, the Mason Tenders and its constitu-
ent locals have been operating under a consent decree entered 
in United States District Court, 
Southern District of New York 
 2 At the conclusion of the hearing, errors by the reporting service in 
marking exhibits were discovered.  
The parties agree that Respondent™s 
Exhibit (R. Exh. 1) and the General Counsel Exhibit (GC Exh. 7) were 
received in evidence.  The parties further agree that R. Exh. 27 was 
rejected and R. Exh. 40 was withdr
awn.  By motion dated August 31, 
1998, the General Counsel moved to amend the transcript which mo-
tion is received in evidence as GC 
Exh. 26.  By motion dated October 
13, 1998, Respondent moved to ame
nd the transcript and opposed in 
part the General Counsel™s motion to
 amend. Respondent™s motion is 
received in evidence as R. Exh. 41. 
 To the extent that each of these 
motions are unopposed, they are granted. General Counsel™s corrections 
#2 and #19 are denied for the reasons set forth in Respondent™s opposi-
tion. General Counsel™s corrections #20 and #27 are granted over Re-

spondent™s objection in that the General Counsel™s amendments reflect 
the accurate transcription.   
3  A great deal of testimony was adduced on the question of whether 
the Association constitutes a multiemp
loyer bargaining association and 
whether Mackroyce has ever been a 
member of the Association.  The 
General Counsel, however, does not rely on the existence of a mul-
tiemployer bargaining association to
 establish Respondent™s unfair 
labor practices.  The General Counsel™s position is that Mackroyce is 

entitled to the benefits of the collective-bargaining agreement negoti-
ated between the Association and Res
pondent by virtue of the ﬁme-tooﬂ 
agreement, which it signed in mid-July.  Respondent concedes this 
point in its brief.  It is therefore 
unnecessary to set out
 in detail all of the testimony on the multiemployer issue, and I make no finding with 
respect to the existen
ce of a multiemployer bargaining association.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354(Sweet, J).  When Respondent a
ffiliated with the Mason Ten-ders in 1996, it was bound by the same consent decree.  The 
International operates under the supervision of the U.S. De-partment of Justice.  
A few months after the affiliation, Richard Ello, a represen-
tative of the International, had a conversation with McKenna 

about the 1993Œ1997 agreement.  
Ello criticized a number of 
provisions that were in the agreement, and criticized the fact 
that provisions that should have 
been in the agreement were not 
included. He told her that the wage and benefit rates in the 

agreement ﬁwere exceedingly substandard,ﬂ that the enforce-
ment procedures for collecting fri
nge benefit contributions were 
deficient, and that the contract lacked any limitation on the 

number of employees employers could keep in lower paying 
job classifications.  Ello gave
 McKenna copies of other con-tracts in the industry so that 
she would see what conditions to 
insist on in future negotiations. 
B. The 1997 Negotiations 
By letter dated May 29, Res
pondent notified Irwin Echtman, 
counsel to the Association, th
at the collective-bargaining 
agreement was to expire on June 30 and requested that bargain-

ing commence for a successor agreement.  The first negotiating 
session took place on June 5.  Present for the Association were 
Echtman and three employer repr
esentatives (not D™Agostino).  
Present for Respondent were McKenna, Phil Chillack, vice 
president, and Roger Madon, couns
el to Respondent.  At this meeting Madon distributed a draft 
of an agreement and stated, ﬁthis is what we would like.ﬂ  General conversation followed 
and the meeting ended.  The fo
llowing day, Echtman sent Re-
spondent™s proposed agreement to the Association™s members, 
including Mackroyce, with a cover letter soliciting comments.  
On June 22, Echtman and Madon met in Echtman™s office. Echtman testified: 
 We went through the contract paragraph by paragraph 
to see as to which paragraphs we had an agreement, which 
paragraphs we had a likely ag
reement, which paragraphs 
we had no agreement, which paragraphs would have to be 

referred to our respective clients to try to work out. 
 The next bargaining session took place on June 23 and 
Echtman, the Association negotiating committee, Madon, and 
McKenna were in attendance.  Following the meeting, Echtman 
again solicited feedback from Association members and was 
advised that the wage and benefits structure was acceptable and 
that Echtman was ﬁto try to keep the language of the contract as 
close to the prior contract as possible, particularly with respect 

to the shop steward.ﬂ 
At the next meeting on July 
8, Echtman advised McKenna 
and Madon as follows:  
 We said that we had an agreement on wages, on con-
tributions, and we had a deal and we still had an open is-
sue with respect to shop stewards and at that meeting 
McKenna agreed to utilize the language of the prior 
agreement and at that point she said she was going off to a 
ratification meeting. 
 At the conclusion of the July 8 meeting, it was agreed that 
Madon would prepare the final written agreement and send it to 

Echtman. Echtman testified that there was complete agreement 
on all issues by the end of the July 8 meeting.  Madon first 
testified that by July 8, the parties had reached agreement on 
ﬁsubstantial aspects of the collective-bargaining agreement 
having to do with wages and bene
fits and most of the important 
ones.  The only thing that wa
s outstanding was the shop stew-
ard clause, which had not yet been
 codified or resolved on July 
8 we definitely came to a final decision as to what the wage 
structure and the benefit struct
ure would look like.ﬂ  Madon 
later equivocated in his testimony and stated that it could very 
well have been that the shop steward issue was also resolved on 
July 8.  On the evening of July
 8, McKenna presented the terms of the agreement to her membership and the agreement was 

ratified.  
The next day, July 9, the employer members of the Associa-
tion received a letter by fa
x transmission from Respondent 
signed by McKenna.  The letter stated that the new collective-

bargaining agreement had been ratified by the membership and 
that pursuant to the terms of that agreement, the amount of 
assessments to be taken out of
 union members pay was $1 per 
hour for every hour worked, retroactive to July 1.  
In mid-July, Respondent sent D™Agostino a ﬁme-tooﬂ agree-
ment whereby Mackroyce agreed to be bound by the collective-
bargaining agreement negotiate
d between Respondent and the 
Association.  Mackroyce was the only employer to whom Re-
spondent submitted a ﬁme-tooﬂ agreement.  D™Agostino signed 
the agreement and returned it to Respondent. 
Echtman did not receive th
e final draft from Madon until 
shortly before July 21.  Acco
rding to Echtman, Madon™s draft 
required so many corrections th
at Echtman told Madon, ﬁforget 
it Roger, you™ll never get it right, I™ll do it.ﬂ  Madon testified 
that he was very rushed at the time and the errors were inadver-
tent drafting errors, not
 substantive changes. 
By letter dated July 28, Echt
man sent Madon a final draft.  
About a week later, Madon told Echtman that he had ﬁa couple of minor changesﬂ and asked Echtman to incorporate those 
changes and to re-draft the final agreement.  This was done and 
by letter dated August 11, Echtman wrote to Madon: 
 Enclosed please find a copy of what should be the final 
draft of the collective-bargaining agreement.  I do not be-
lieve there remain any open issues.  Please let my office 
know whether the enclosed draft 
is satisfactory in form.  If 
it is, I will circulate it among the members of the New 
York City Demolition Contractors™ Association for signa-
ture.  We will then seek the Union™s counter-signature. 
 After he sent the final draft to Madon, Echtman left for an 
overseas vacation.  On August 14, Madon sent a letter by fax 
transmission to Echtman complaining that the final draft did not 
include a provision, previously agreed to by the parties, giving 
Respondent the right to withdraw its members from a jobsite 
for failure of an employer to remit dues.  Madon also spoke to 
Etkind by telephone.  Etkind co
ntacted Echtman and Echtman 
said that Madon was correct, that it was an inadvertent omis-

sion on his part, and that the lan
guage should be added. Etkind 
inserted the provision as section 30(d) of the agreement. Ma-

don™s testimony conforms to Ec
htman™s and Etkind™s on this point.  With the insertion of s
ection 30(d), there was, according 
to Echtman and Madon, a final written agreement which re-

flected the full agreement of the parties.  
Etkind testified that on August 20 he received a very brisk 
phone call from Madon demanding to know what was happen-
ing and where the signed contracts were.  Madon testified that 
he placed that call at McKenna™s prodding, and that Etkind told 
him that he thought that the contracts had been sent out or were 
about to be sent out for employers™ signatures.  
 DEMOLITION WORKERS LOCAL 95 355Madon testified that there was not a doubt in his mind that 
the parties reached agreement on all issues prior to August 21, 
the date that the Internationa
l placed Respondent under trustee-
ship, removed McKenna from o
ffice and removed Madon as 
counsel.  Madon admitted, however, that he had previously 
made statements to the contra
ry. Madon admitted that on Au-
gust 22 or 23, he spoke to a group of Respondent™s members 
and ﬁgave them the impression that there was no meeting of the 
minds and that an agreement had 
not been reached.ﬂ  He also 
told them that since the agreement had not been signed, it could 
not be given effect.  By way 
of explanation, Madon testified 
that at the time he made these statements he was representing 

the personal interests of McKe
nna and advancing her political 
agenda.  ﬁIt favored my client. . . . I could defend it. . . . It was 
not a position that was so radical 
that it could not be defended. I 
wouldn™t have said it if I felt it was absolutely untrue.  It was 

certainly defensible. . . . If my client comes to me and says this 
is the position I want to take and there is some reasonable posi-
tion that can be defended, I take it.ﬂ 
C. The Imposition of the Trusteeship 
On August 21, Echtman received a telephone call from Et-
kind advising him that the International had imposed a trustee-
ship over Respondent and that both McKenna and Madon had 
been removed. Echtman and Etki
nd discussed how these events 
would affect the recently reached agreement.  Echtman con-

tacted some of the Association members and it was resolved 
that they would ﬁlet the dust clear and do nothing.ﬂ   
On the evening of August 21, Etkind and two members of 
the Association™s negotiating t
eam met with Madon, McKenna and Chillack.  It was Etkind™s understanding that Madon no 

longer represented Local 95, but was present as the attorney 
representing the individual intere
sts of McKenna and Chillak.  
Madon stated that he could set up
 a rival union and that without signatures on the collective-bargaining agreement, there would 
be no contract-bar problem.  Madon said he wanted to take the 
same exact agreement as had been agreed upon, delete the 
name of Local 95 and insert th
e new, rival union™s name.  He 
also said that they wanted to
 transfer money from Respondent™s 
employee benefit funds to the ne
w union.  Etkind listened and 
made no commitments.  
On August 22, Madon called Echtman and repeated to him 
the substance of what he had sa
id the night before.  He told 
Echtman that his clients, McKenna and Chillack, were working 
to set up another union and they were intending to transfer the 
money in the benefit funds.  
Echtman told Madon in no uncer-
tain terms that his plan should be abandoned and that there was 

no way that the employers would permit the funds to be 
touched.  
On August 23, Echtman, who 
was still overseas, spoke to Ello by phone.  Ello told Echtma
n that the trusteeship had been 
declared because McKenna had run Local 95 into bankruptcy 

while at the same time making representations to the Interna-
tional that the local was fiscally secure.  Ello said that the Inter-
national was trying to obtain 
Respondent™s records but was 
having some difficulty because 
McKenna had apparently re-
moved them.  Ello also expressed a fear that McKenna and/or 
Madon would attempt to move funds to a new union and Echt-
man assured him that he would not allow that to occur.  During 

the course of the conversation, Ello told Echtman that he had 
learned of the recently negotiated agreement and that he had 
ﬁsome problemsﬂ with it.  Specifically, Ello said that the 
agreement exceeded the geographical limitations or authority of 

Local 95, and further, that it exceeded the work jurisdiction that 
had been ceded to Local 95 by the International vis-à-vis the 
jurisdiction of the Mason Tenders.  Echtman asked Ello if these 
two problems were fixed, would 
the Agreement then be accept-
able. Ello said he had no problem
 with the rest of the agree-
ment, but that he wasn™t ready to commit to a position at that 
time.  
D. Mckenna™s Status as an Agent of Local 95 
By the terms of Respondent™s 
bylaws, McKenna, as business 
manager, possessed the authorit
y to negotiate, execute and 
administer all collective-bargaining agreements.  By the terms 
of the affiliation agreement with the International, McKenna 
expressly retained the same authority: 
 Local 95™s collective bargaining agreements into which em-
ployers have entered or will enter with Local 95 shall remain 
and be in the name of Local 95, only. The Business Manager 
has full authority to negotiate any an [sic] all collective bar-
gaining agreements on behalf of
 Local 95 within its trade ju-
risdiction or jurisdiction outsid
e the International and that Lo-
cal 95 shall be the sole signatory on all such collective bar-
gaining agreements.  
 Echtman testified that prior to 
August 22, he never received any 
indication from anyone that Mc
Kenna did not represent Re-spondent or was limited in her aut
hority.  Madon testified that 
during the entire course of the negotiations, up until the imposi-

tion of the trusteeship on August 21, he understood that 
McKenna had the authority to bind Respondent.  
Ello testified that because th
e International and Respondent 
were operating under a consent decree, Respondent was obli-
gated to include certain provisio
ns in the collective-bargaining 
agreement it reached with the Association.  Ello further testi-
fied that he informed McKenna
 of this obligation on a number 
of occasions.  He told her that the agreement had to contain 

specific provisions relating to hi
ring halls, shop stewards, and 
employer contributions to the Union™s training fund.  Each time 

Ello gave McKenna these instructions, McKenna agreed that 
she would abide by them.  None
 of these provisions, however, were included in the final agre
ement.  Ello acknowledged that 
there are occasions when the International participates in col-
lective-bargaining negotiations 
between a local union and em-
ployers, but that did not occur in
 this case because he relied on 
McKenna™s representations that
 she was complying with his 
instructions.  Ello was aware that from June through August, 
McKenna was negotiating with Ec
htman, and he was specifi-
cally aware that draft agreements were being circulated in July.  
He admitted, however, that at no time prior to August 21 did he 
notify Echtman, or any other employer representative, that the 
International was revoking McKenna™s authority to negotiate 
on behalf of Respondent or that her authority was in any way 
limited.   
Ello characterized McKenna™s
 behavior as erratic and 
strange in the summer months of 1997. At times, she would 
speak with him very frequently, and then he would not hear 
from her for several weeks.  In June, McKenna threatened Ello 
that if the International did not give Local 95 a loan, she would 
negotiate a contract with employers which would exceed the 
jurisdiction of Local 95 and impinge on the jurisdiction of the 
Mason Tenders. On June 17, McKenna filed a petition for 
bankruptcy for the local which Ello did not find out about until 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356early August.  When Ello asked McKenna in July for copies of 
the draft agreements being circulated, she refused. Even more 
disturbing, Ello testified that
 members of Local 95 and other 
witnesses were giving sworn stat
ements that cocaine parties 
were being held in Respondent™s offices.  He was aware that 
the Department of Labor had 
a Local 95 field representative 
serving as a confidential informant.  The day after the trustee-
ship was imposed, the field representative™s body was discov-
ered at a construction site with
 a gunshot wound to the head. In 
the words of Ello, ﬁ[I]t was a very dangerous situation . . . it 
was horribleŠit was a nightmare.ﬂ  I asked Ello if he was aware of the allegations of drug 
use and criminality in June and 
July 1997 and he acknowledged he was aware of these activi-
ties in July.  
E. Mackroyce Executes the Agreement 
Mackroyce and nine member employers of the Association 
executed the final draft of the agreement on or about August 
25.4  Thereafter, Echtman met with
 Ello and asked him whether 
he would go along with the previously agreed to and executed 

agreement.  Ello told Echtman that he would have to discuss it 
with Andrew Gorlich, new couns
el for Respondent.  At a meet-ing between Echtman and Gorlich on September 18, Gorlich 
gave Echtman a 26-page proposed collective-bargaining 
agreement that was radically di
fferent from the one previously 
negotiated.  Echtman glanced qu
ickly at it and said: ﬁAndrew, 
I™m sorry, I™m not renegotiating an agreement, we have an 
agreement already.ﬂ  
Since D™Agostino executed the agreement, he has been noti-
fying Respondent whenever Mackroyce starts a new job and 
has been paying his employees the wage rates as specified in 
the agreement.  In addition he
 has been making fringe benefit 
contributions which have been
 accepted by Respondent.  
F. Picketing at a Mackroyce Jobsite 
In August, Mackroyce obtaine
d a subcontract to perform 
demolition work at the United States Tennis Center in Queens, 
New York.  On October 21, Respondent picketed Mackroyce at 
the site, other trades refused to cross the picket line and the 
work stopped.  Shortly thereaft
er, D™Agostino met with Ello 
who told him that the agreement was not valid and in order for 

the picketing to end, he would have to sign a different contract 
with Respondent.  D™Agostino told
 Ello that he already had a 
contract with Respondent.   
G. Relevant Portions of the Agreement 
Article 1(a) of the agreement provides: 
 The Employer recognizes the Union as the only union repre-
senting barmen, barmen™s assistants, helpers and working 
foremen employed on all work covered by this Agreement, 
and agrees to deal collectively only with this Union for and on 
behalf of these employees on all of its work sites. 
 Article 1(b) of the agreement provides: 
 Membership in the Union shall be
 required as a condition of 
employment in accordance with a
nd subject to the restrictions 
now contained in the National Labor Relations Act, or any 

further amendments thereto. 
                                                           
 4 The agreement which Mackroyce 
executed, and which is alleged 
by the General Counsel to be final ag
reement of the parties, is in evi-
dence as G.C. Exh. 6.  
Article 3(a) of the agreement provides in relevant part: 
 After a Helper, while working for any signatory Company, 

acquires two (2) years of continuous membership in good 
standing in the Union, the Company in which he is currently 
working shall transfer him to a Barmen™s Assistant at the rate 
then in effect. 
 Article 24 of the agreement provides: 
 If any provisions of this Agreement shall be held or declared 
to be illegal or of no legal effect, said provision shall be 
deemed null and void without af
fecting the obligations of the 
parties under the remaining terms of this Agreement.
 IV. ANALYSIS A. Credibility 
I credit the testimony of Echt
man and Etkind without hesita-tion. Both were forthright and 
direct, and their testimony was 
consistent with the documentary evidence presented. Madon, 
on the other hand, was far less 
impressive. Notwithstanding his 
explanation, the fact is that he made material misrepresenta-
tions regarding the status of negotiations to members of Local 
95 because it was expedient to do so at the time and advanced 
not only his clients™ interests, bu
t his interests as well.  Where 
there is a conflict in their testimony, I credit Echtman and Et-

kind over Madon. Ello was generally a credible witness but his 
recollection of specific conversations was not as precise as 
Echtman™s recollection.  Where there is a conflict in their testi-
mony, I credit Echtman over El
lo. McKenna was not called by 
either side as she could not be located at the time of the hear-
ing. I decline to draw an advers
e inference against any party for 
her failure to appear.  
B. The 8(f) or 9(a) Relationship 
It is the position of both th
e General Counsel and Respon-dent that the collective-barg
aining relationship between Re-
spondent and the Association and between Respondent and 
Mackroyce is governed by Secti
on 8(f) of the Act.  The Asso-ciation, as intervenor, argues that
 these are 9(a) relationships.  
The Association™s argumen
t is without merit. 
By the terms of the 1993Œ1997 co
llective-bargaining agree-ment, Respondent is recognized as the ﬁonlyﬂ union represent-
ing employees on each employer™s worksites.  The same lan-
guage appears in the new agreement. There is no statement of 
exclusive majority status.  Nor is there any evidence that Re-
spondent ever made a claim of majority status, either of the 
employees employed by Mackroyce, or amongst the employees 
of all the members of the Association. Madon was asked if he 
knew of any occasion when McKe
nna went to employers with 
authorization cards and claimed 
majority status and Madon said 
knew of no such demand. 
In John Deklewa & Sons
, 282 NLRB 1375 (1987), the Board 
determined that there is a presumption of an 8(f) status for em-
ployers in the construction industry, and the burden of proof is 
on the party asserting the existen
ce of a 9(a) relationship. Id.
 at 
1385 fn. 41. More recently, in 
Oklahoma Installation Co.
, 325 NLRB 741 (1998), the Board stated: ﬁIn several decisions sub-
sequent to Deklewa,
 the Board has explained that a union may 
prove the existence of a 9(a) relationship by submitting positive 
evidence that it unequivocally demanded recognition as the 
employees™ 9(a) representative and that the employer un-
equivocally accepted it as such.ﬂ  There is absolutely no evi-
 DEMOLITION WORKERS LOCAL 95 357dence of any such request by Respondent or the acceptance of 
any such request either by Mackroyce or by the Association.  
This is clearly an 8(f) re
lationship and I so find. 
C. Meeting of the Minds 
Echtman™s credible testimony establishes that by the conclu-
sion of the July 8 meeting, fu
ll and complete agreement had 
been reached on all issues.  Ec
htman™s testimony is also cor-
roborated by the documentary evidence.  On July 9, McKenna™s 
faxed a letter to the employer members of the Association stat-
ing that the ﬁnew collective bargaining agreementﬂ had been 
ratified by the membership, and notifying them of a new as-
sessment established by the agreement.  The only evidence to 
the contrary is the equivocal testimony of Madon that after the 
July 8 meeting it is possible th
at there was a remaining issue 
with respect to shop steward la
nguage.  For the reasons previ-
ously discussed, I credit Echtma
n™s testimony over that of Ma-
don™s, and I find that the shop steward issue was resolved on 
July 8 as were all other issues. 
 After July 8, the parties had 
difficulty properly committing the agreed-to terms to writing. 
There is no evidence that the inability to produce a final written 
agreement from July 8 to August 14, however, was as a result 
of disagreement on substantive issues.  Rather, the evidence 
establishes that the reason for the multiple drafts sent back and 

forth between Echtman and Ma
don was inadvertent drafting 
errors by both sides.   
The obligation of the parties to sign a written agreement en-
compassing the terms agreed to during collective bargaining 
has long been recognized.  
H. J. Heinz Co. v. NLRB, 
311 U.S. 514 (1941).  The ultimate question in these cases is, of course, 
whether there was a meeting of 
the minds on all material terms 
of the contract, and the burden of proof on this issue rests with 

the General Counsel.  
Teamsters Local 287 (Read & Graham),
 272 NLRB 348 (1984). I find the General Counsel has convinc-

ingly satisfied that burden and th
at there was a meeting of the 
minds on all material terms on July 
8.  That there was a delay in 
accurately reducing those terms to writing due to drafting errors 
does not relieve Respondent from its obligation to execute the agreement once it was in final agreed-upon form.  
D. Agency Status of McKenna 
Respondent further defends its 
refusal to sign the agreement 
on the ground that even if there was an agreement prior to Au-

gust 21, McKenna was acting ultr
a vires of her authority in 
reaching that agreement.  The essence of Respondent™s argu-
ment is that McKenna™s authority to negotiate with the Associa-
tion was circumscribed by the c
onsent decree and the supervi-sion by the Department of Justice, and that by her failure to 
comply with the instructions given to her by Ello, McKenna 

was acting outside the scope of her authority.  I find this argu-
ment to be wholly without merit. 
1. McKenna™s actual authority 
Local 95™s bylaws and the affiliation agreement granted to 
McKenna full and complete aut
hority to negotiate collective-
bargaining agreements in its beha
lf.  Contrary to Respondent™s 
assertions, there is nothing in Ello™s testimony from which to 
conclude that the consent decree or the Department of Justice 
supervision abrogated that aut
hority.  It may well be that 
McKenna was supposed to try to negotiate into the Association 

agreement the provisions Ello 
specified, and it goes without 
saying that even if she had tried, the Association may not have 
agreed to the terms.  But there is no evidence that the agree-
ment that she did reach, which 
did not contain those provisions, 
is considered void in any respect.  There was no requirement 

that the agreement be submitted to either the court or to the 
Department of Justice for approval. 
I find it significant that Respondent did not seek to introduce 
the consent decree into evidence, the provisions of which pre-
sumably would support its argument.  I further find it signifi-
cant that since the imposition of
 the trusteeship on August 21, 
there is no evidence that the district court has found either the 
International or Respondent in vi
olation of the consent decree 
and no evidence that the court has voided the collective-
bargaining agreement in whole or in part.  The same observa-
tions can be made with respect to the Department of Justice.  
The Board regularly finds elected or appointed officials of an 
organization to be agents of 
that organization.  Although the 
holding of elective office does not mandate a finding of agency 
per se, it is persuasive and substantial evidence that will be 
decisive in the absence of compelling contrary evidence.  
Mine 
Workers Local 1058 (Beth Energy Corp.)
, 299 NLRB 389 (1990).  I find no compelling contrary evidence here. 
2. McKenna™s apparent authority 
In addition to her actual authority, McKenna had apparent 
authority to act on behalf of
 Respondent.  McKenna was the 
president and business manager of
 Respondent and held herself out as Respondent™s agent. The 
testimony of Echtman on this 
point is particularly apt:  
 She very clearly conveyed that she was acting for the 
union.  In the course of dealings that I™ve had with Chris-
tine McKenna beginning around the beginning of 1993, 
she was ﬁit.ﬂ  Anybody else that might have been there 
with her whether it be Phil Chillack or sometimes John 
Miller, whoever it was was clearly subservient to Chris 
McKenna.  It wasn™t the question of equals.  She was the 
only equal. 
 Agency may be established under the doctrine of apparent 
authority when the principal's ma
nifestations to a third party 
supply a reasonable basis for the th
ird party to believe that the 
principal has authorized the alleged agent to do the acts in ques-

tion.  Either the principal must intend to cause the third person 
to believe that the agent is authorized to act for him, or the 
principal should realize that the ma
nifestation is likely to create 
such a belief.  
Allegany Aggregates, 
311 NLRB 1165 (1993).  
McKenna was held out as the agent of Respondent and at no 
time prior to August 21 did Ello or anyone else on behalf of 

Respondent do anything to alter that perception.  It was far too 
late for Respondent to allege 
that McKenna did not have the 
authority to negotiate on its behalf after the negotiations were 
concluded and an agreement  reached.  As stated by the trial 
examiner in 
Aptos Seascape Corp.
, 194 NLRB 540, 544 (1971):   Stated otherwise, an agent appointed to negotiate a collective 
bargaining contract is deemed to have apparent authority to 
bind his principal in the absence of notice to the contrary. . . . 
The rule, which imposes no hard
ship on the principal, is dic-
tated by the statutory policy of promoting industrial peace by 
encouraging collective bargaining
.  Clearly, the statutory pol-
icy would be thwarted by permitting a principal, after his 
agent has reached agreement, to state for the first time that the 
latter™s authority was limited. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358Ello had ample reason to be suspicious of McKenna and her 
motives, and for reasons best known to himself, made no at-
tempt to remove McKenna from her position of authority prior 
to her reaching a final agreement with the Association.  
McKenna had specifically threatened Ello that if he did not 
approve a loan of money to Local 95, she would negotiate a 
collective-bargaining agreemen
t which would infringe on the Mason Tenders jurisdiction.  Ello
 did not act on the threat. Ello 
knew that McKenna was behaving erratically, that there were 
allegations of open drug use in 
Respondent™s offices and that 
the local had been surreptitiously 
placed in bankruptcy.  Yet he 
testified that he nevertheless 
continued to rely on McKenna™s 
representations that she was co
mplying with his instructions. 
This testimony is simply not believable.  I find that Ello knew 
that McKenna was virtually out 
of control and could not be 
relied upon to follow any kind of instruction.  Knowing this, he 

could have participated in the 
negotiations himself as a repre-
sentative of the International,
 but again, for reasons unknown, 
chose not to.  Nor did Ello make any effort to warn or notify 
Echtman, D™Agostino or any other employer involved in these 
negotiations that there were rest
rictions on McKenna™s author-
ity.  
Based on all of the circumstan
ces, I find that McKenna had 
both actual and apparent authority to negotiate on behalf of 

Respondent prior to August 21, and to bind Respondent to the 
agreement which resulted 
from those negotiations. 
E. Illegal Contractual Provisions 
In its answer, the Respondent avers that the agreement 
reached is a members-only contract and therefore unenforce-
able.  In its brief, Respondent fu
rther argues that the agreement 
contains an illegal union-security clause and is unenforceable 
on that ground as well.  
Neither article 1(b) nor article 3(a) of the agreement relied on 
by Respondent establish a memb
ers-only contract.  Nor was 
any evidence adduced that the contract was enforced only for 

the members of Respondent.  I therefore find Respondent™s first 
argument without merit. 
With respect to the issue of an illegal union-security clause, 
it is true that article 1(b) does not affirmatively provide for the 
7-day grace period for employees to become members of the 
union.  Respondent™s argument that this fact renders the entire 
agreement unenforceable fails for a number of reasons that 
were set forth succinctly by the Board in 
Liberty Cleaners, 227 
NLRB 1296 fn. 2 (1977).  Citing NLRB v. Rockaway News 
Supply Co.
, 345 U.S. 71 (1953), the Board stated: 
 We reject Respondent™s contention that the illegal un-
ion-security clause contained in art. II, par. A, of the col-

lective bargaining agreement voids the entire contract. The 
provision reads in relevant part: ﬁThe Employer agrees to 
employ only members of the Union in good standing . . . .ﬂ 
We find in agreement with the Administrative Law Judge, 
that Respondent willingly agreed to the inclusion of the 
clause in the contract, and Respondent did not claim to the 
Union that the invalid clause was a basis of its refusal to 
continue honoring the contract, and we note that the con-
tract contains a saving and separability clause. 
 Although Liberty Cleaners involved an employer as the re-
spondent, the rationale applies equally in this case where the 
same three factors are present.
  First, Respondent willingly 
agreed to article 1(b) of the agreement, which, parenthetically, 
is the same exact union-security clause as was contained in the 
1993Œ1997 agreement.  Second, prior to the pleadings in this 
case, Respondent never raised 
the illegality of the union-
security clause as the reason for its failure to sign the agree-
ment. Finally, there is a severability clause in the agreement. 
Respondent may not rely on the existence of an illegal union-
security clause, which it negotiated, to evade its obligation to 
execute the entire agreement.  
This has been a case of shifting 
defenses from the outset.  On 
August 23, Ello told Echtman that the only problem he had 
with the agreement was that it exceeded the geographical limi-
tations and work jurisdiction of Local 95, a claim which Re-
spondent now appears to have 
abandoned.  Ello specifically 
told Echtman that he had no problem with the rest of the 

agreement.  There was no mention that the parties had not 
reached a full agreement, no mention of McKenna acting ultra 
vires, no mention of a consen
t decree, no mention that the 
agreement was a members-only contract and no mention of an 
illegal union-security clause.  Th
ese defenses amount to little 
more than after-the-fact excuses interposed by the posttrusteed 

Respondent in an effort to avoid being held to the bargain 
struck by the pretrusteed Resp
ondent.  None of them have 
merit, the agreement is enforceable and Respondent must sign 

it.  By failing and refusing to
 sign it, I find Respondent has 
violated Section 8(b)(3) of the Act. 
F. The Picketing
 The uncontradicted credible testimony establishes that on 
about October 21, the Respondent picketed the Mackroyce job 
site at the United States Tennis Center in Queens, New York in 
order to compel Mackroyce to renegotiate and sign a different 
contract with the Respondent.  I find this conduct violated Sec-
tion 8(b)(3) of the Act. 
CONCLUSIONS OF 
LAW 1. Mackroyce is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. Respondent is a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
3. Since on or about August 16, 1997, Respondent has vio-
lated Section 8(b)(3) of the Act by failing and refusing to exe-
cute the collective-bargaini
ng agreement between Respondent and Mackroyce. 
4. On or about October 21, 1997, Respondent violated Sec-
tion 8(b)(3) of the Act by pick
eting a Mackroyce jobsite in 
order to force Mackroyce to rene
gotiate the terms of the collec-
tive-bargaining agreement previous
ly agreed to by Respondent. 
5. The unfair labor practices 
engaged in by Respondent af-
fect commerce within the meaning of Section 2(6) and (7) of 
the Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and take certain affirmative action designed to effectuate 
the policies of the Act.  Respon
dent shall, on request, execute 
the collective bargaining agreement with Mackroyce Disman-
tling, Ltd.
5 Respondent shall make whole those employees of 
Mackroyce Dismantling, Ltd. covered by the collective-

bargaining agreement for any loss of earnings and other bene-
fits suffered by them as a re
sult of Respondent™s unlawful fail-                                                          
 5 This agreement is G.C. Exh. 6.  
 DEMOLITION WORKERS LOCAL 95 359ure and refusal to execute the collective-bargaining agreement 
since August 16, 1997, plus interest as computed in New Hori-zons for the Retarded, 
283 NLRB 1173 (1987).  Respondent 
shall further make whole all employees of Mackroyce Disman-
tling, Ltd. for any loss of earni
ngs and other benefits suffered 
by them as a result of Respond
ent™s unlawful picketing at the 
United States Tennis Center in Queens, New York, on October 
21, 1997, plus interest as computed in 
New Horizons for the 
Retarded, 
supra.  [Recommended Order omitted from publication.] 
 